UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6845


FRANKLIN C. SMITH,

                Plaintiff - Appellant,

          v.

CORPORAL BALDWIN, corporal-morning shift (8:00 to 6:00
p.m.); MR. WILLIAMS, Classification Officer, Bankers hours;
MR. STEWART, Counselor and Classification Officer, Bankers
hours; RODNEY L. JACKSON; LT. STEVEN P. GALLAGHER; SERGEANT
SMITH, Sergeant at Norfolk City Jail; CAPTAIN BACON, Captain
at Norfolk City Jail; CAPTAIN MOORE, Captain at Norfolk City
Jail; CORPORAL MCCARTHY, Corporal at Norfolk City Jail;
DEPUTY WILLOUGHBY, Deputy at Norfolk City Jail; MS. GREEN,
Mental Health Dept.; MR. GULTEREZ, Mental Health Dept.;
DEPUTY INVENTO, Deputy; UNKNOWN DEPUTY WITH RIFLE, Deputy,

                Defendants – Appellees,

          and

ROBERT J. MCCABE, Sheriff over the Norfolk City Jail,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00033-MSD-DEM)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se.     Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Franklin C. Smith appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  We

have     reviewed       the     record       and   find     no    reversible         error.

Accordingly,        although      we     grant     leave    to      proceed     in    forma

pauperis,      we   affirm      for    the    reasons      stated    by   the    district

court.     Smith v. Baldwin, No. 2:10-cv-00033-MSD-DEM (E.D. Va.

Apr. 26, 2012).           We dispense with oral argument because the

facts    and    legal    contentions         are   adequately       presented        in   the

materials      before     the    court       and   argument      would    not    aid      the

decisional process.



                                                                                 AFFIRMED




                                              3